OPINION — AG — ** EMPLOYMENT AGENCY — FEES — OVERCHARGING — CRIMINAL PROCEEDINGS ** IF THE COMPETENT EVIDENCE DEVELOPED BY YOU FROM YOUR INVESTIGATION (DEPARTMENT OF LABOR) IS ' NOT SUFFICIENT ' IN YOUR JUDGMENT, TO OVERCOME SAID CONTENTION, EVEN THOUGH SAID EVIDENCE CLEARLY REVEALS THAT SAID EMPLOYMENT AGENCY CHARGES FEES IN EXCESS OF THE FEES AUTHORIZED BY THE PROVISIONS OF 40 O.S. 43 [40-43], IT WILL 'NOT' BE YOUR DUTY TO ATTEMPT TO INSTITUTE SUCH A CRIMINAL ACTION. (CRIMINAL PROCEEDINGS, PROSECUTION, COUNTY ATTORNEY) CITE: 40 O.S. 50 [40-50] (FRED HANSEN)